Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record is U.S. Patent (4,268,935) to Bessinger discloses a housing (16) having an agitator (240) and a dirt collection tank (22). However, Bessigner is silent regarding “…a driving apparatus disposed in the body, a driving coupler coupled to the driving apparatus and configured to be rotated by the driving apparatus; a driven coupler coupled to the agitator, the driven coupler configured to be rotated by the driving coupler, and a lever disposed on one of the driving coupler or the driven coupler and configured to selectively attach or separate the driving coupler and the driven coupler”, as required in claim 1. Additionally, Bessinger is silent regarding “…an agitator rotatably connected to the dust housing and exposed through the collection opening surface: a driving apparatus disposed in the body, a driving coupler coupled to the driving apparatus and configured to be rotated by the driving apparatus: a driven coupler coupled to the agitator, the driven coupler configured to be rotated by the driving coupler, and a lever disposed on one of the driving coupler or the driven coupler and configured to selectively attach or separate the driving coupler and the driven coupler”, as required in independent claim 18. Other prior art of record including U.S. Patent Publication (2015/0143658) neither alone nor in combination with Bessigner anticipates or renders obvious independent claims 1 and 18. Claims 2-17, 19 and 20 are allowed for at least their dependency on claims 1 and 18, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	Claims 1-20 are the allowed claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723